DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Request for Continued Examination filed 29 April 2021 for the application filed 7 November 2016. Claims 1, 4-8, and 10-30 are pending:
Claims 2, 3, and 9 have been canceled;
Claims 10 and 12-23 have been withdrawn without traverse in the reply filed 17 July 2018;
Claim 30 has been withdrawn as being directed to a non-elected invention; and
Claims 1 and 8 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2014/037093, filed 07 May 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 10, 12-23, and 30 directed to a method of assembling a compression fitting, a chromatographic system comprising a compression fitting, and a mutually exclusive species, non-elected without traverse. Accordingly, Claims 10, 12-23, and 30 have been cancelled.

Allowable Subject Matter
Claims 1, 4-8, 11, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a compression fitting for securing a tubing in, e.g., capillary chromatography systems, comprising a fitting body and a ferrule; the ferrule having a flexible coupling extension with a projecting surface feature at the end of the coupling extension that extends radially outwardly. When assembled with a tubing, the coupling extension and projecting surface feature initially secures the assembly together in a fluid-tight manner such that the ferrule is inserted into the fitting body, the fitting body compresses against the flexible coupling extension via the projecting surface, and the coupling extension bites into the tubing to prevent the tubing from slipping out. The fluid-tight seal of the coupling extension is provided by the projecting surface feature that has a specific geometry that defines a gap between the coupling extension and the compressing fitting body. This gap is best shown in FIG. 1C. While the prior art teaches similar ferrule/fitting body assemblies for securing tubing in chromatography systems, the prior art is deficient in disclosing this specific geometry of the coupling extension of the ferrule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ryan B Huang/Primary Examiner, Art Unit 1777